Case 18-12411-JDW            Doc 69    Filed 06/05/20 Entered 06/05/20 16:34:17            Desc Main
                                      Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: CHRISTOPHER C. NEAL                                                           CHAPTER 13
                                                                                 NO. 18-12411 JDW

                             RESPONSE TO MOTION TO DISMISS


        COMES NOW, Debtor, CHRISTOPHER C. NEAL, in the above styled and numbered
cause, by and through undersigned counsel, and files this his Response to Motion to Dismiss, said
Motion (Dkt. #68) having been filed by the Chapter 13 Trustee (“Trustee”), respectfully showing
unto the Court as follows:


        1. Debtor's construction business almost completely shut down in the time period between
March 15, 2020 and the early part of May, 2020.


        2. Debtor was able to pay a full plan payment on June 2, 2020; but it appears that although
he is getting jobs, his projected income is lower over the rest of this year and possibly through a
major part of next year, because of what happened to the economy.


        3. Debtor will be filing a Motion to Suspend and a Motion to Modify his plan prior to a
hearing on the Motion to Dismiss.


        WHEREFORE, Debtor prays that this Court enter its Order denying the Motion to Dismiss
and dismissing the same. Debtor prays for such other, further and general relief to which he may
be entitled.
                                                      Respectfully Submitted,
                                                      CHRISTOPHER C. NEAL, Debtor

                                                 By: /s/ Robert Gambrell
                                                     ROBERT GAMBRELL, Attorney for Debtor
                                                     MSB #4409
Case 18-12411-JDW         Doc 69     Filed 06/05/20 Entered 06/05/20 16:34:17          Desc Main
                                    Document      Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I, ROBERT GAMBRELL, Attorney for the above listed Debtor, do hereby certify that the
following have been served electronically via ECF the above Response to Motion to Dismiss to:

       David W. Asbach, Acting U. S. Trustee
       Locke D. Barkley, Chapter 13 Trustee
       and to all parties that have entered an appearance requesting service via ECF

       Dated this the 5th day of June, 2020.


                                                     /s/ Robert Gambrell
                                                    ROBERT GAMBRELL
                                                    GAMBRELL & ASSOCIATES, PLLC
                                                    101 Ricky D. Britt Blvd., Ste. 3
                                                    Oxford, MS 38655
                                                    Ph: (662)281-8800 / Fax: (662)202-1004
                                                    rg@ms-bankruptcy.com
